DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 16/370220 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application includes an apparatus which includes all the structural elements to the current/instant claims including forwarding a substrate, first additive manufacturing device including an image forming device, powder applicator, powder remover, a second polymer additive manufacturing device as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For claims 1-10 and 20, the claim [s] of the co-pending Application No. 16/370220 (reference application) teaches a printing system capable of fabricating halftone colored additive manufactured composite structures, comprising:
a substrate material being forwarded through the printing system in a process direction (see ref claim 1); a first color additive manufacturing device adjacent to the substrate material (see ref claim 1), the first color additive manufacturing device capable of depositing a first halftone color image in a desired first halftone pattern onto an imaging area of the substrate material; and a second color additive manufacturing device downstream the first color additive manufacturing device in the process direction, the second color additive manufacturing device capable of depositing a second halftone color image different than the first halftone color image in a desired second halftone pattern onto the imaging area and the first halftone color image, the substrate material being printed with the first halftone color image and the second halftone color image to form an aggregate halftone color image at the imaging area…as claimed. It is noted that even though the claims of the ref application pertains to apparatus forming multilayer articles, however, all the structural elements are identical, thus, it would have been obvious to configure such apparatus to deposit two different color powder materials as in the instant claims for producing desired type of 3D article.  For remainder of the claims 3-10, and 20, see claims 1-20 of the reference application.
Response to Arguments
Applicant's arguments filed on 10/13/2021 for claims 1, 3-10, and 20 have been fully considered but they are not persuasive. The applicant argued that double patenting rejection should be withdrawn as they are intended to dispense distinct materials and form different types of product. The examiner considered applicant’s argument, however, it is not found persuasive since reference apparatus includes all the structural elements of the instant claim, and is capable of performing or dispensing desired material. Therefore, claims may be anticipated. Applicant is urged to file a terminal disclaimer. 
Additionally, Applicant’s argument in regards to Swartz are found persuasive and has been withdrawn. In regards to the withdrawn method claims, applicant must either cancel the method clams as there are 112(b) issue or rewrite the claim into independent form, before issue. If there are any questions or concern applicant may contact the Examiner for a brief telephone interview.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743